ACCEPTED
                                                                                       01-15-00283-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   6/2/2015 3:47:59 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                             NO. 01-15 - 00283-CV

                         IN THE COURT OF APPEALS                     FILED IN
                                                              1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                         FIRST JUDICIAL DISTRICT              6/2/2015 3:47:59 PM
                              at Houston, Texas               CHRISTOPHER A. PRINE
                                                                      Clerk

              MARY OLIVE CALKINS, BY AND THROUGH
            AGENT-IN-FACT, RICHARD STEPHEN CALKINS,
                             Appellant
                                v.
          SHARON GARDNER AND CRAIN CATON & JAMES, P.C.
                             Appellees

   APPELLANT’S UNOPPOSED MOTION TO DISMISS THE APPEAL

TO THE HONORABLE JUSTICES OF THE COURT:

      Comes now, MARY OLIVE CALKINS, by and through Agent-in-Fact,

Richard Stephen Calkins, who respectfully moves this Court pursuant to Rule

42.1(a)(1) Tex. R. App. Proc., to dismiss this appeal. Appellees are unopposed, no

briefs have been filed, the clerk’s record has not been filed, and no opinion has

issued.

      WHEREFORE, PREMISES CONSIDERED, Appellant moves the Court

to dismiss the appeal.

                                            Respectfully submitted,
                                            /S/ Susan C. Norman
                                            Susan C. Norman SBOT 15083020
                                            P. O. Box 52518
                                            Houston, Texas 77052
                                            Tel.: 713-882-2066
                                            Fax: 281-605-1822
                                            Attorney for Appellant
                                            Suenorman@suenormanlaw.com
                       CERTIFICATE OF CONFERENCE

      I hereby certify that I called William George Shepherd, counsel for Appellees
and he advised me that he is unopposed to this motion.

                                             /S/ Susan C. Norman
                                                    Susan C. Norman

                      CERTIFICATE OF COMPLIANCE

      I hereby certify that Appellant the word count in this document is 69 words and
it complies with the Texas Rules of Appellate Procedure. This motion is not a brief.

                                                /S/ Susan C. Norman
                                                    Susan C. Norman

                         CERTIFICATE OF SERVICE

       The undersigned counsel certifies that this document has been served on
William George Shepherd, counsel for Appellees on June 2, 2015, pursuant to Rule
9.5, Texas Rules of Appellate Procedure through the electronic filing service as set
forth below

William George Shepherd
Shepherd, Scott, Clawater &Houston, L.L.P.
2777 Allen Parkway 7th Floor
Houston, Texas 77019
bshepherd@sschlaw.com




                                         2